DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-19 and 21 are pending. 

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 08/03/2022 containing amendments and remarks to the claims.

Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive. 
On page 8 of the Applicant’s remarks, the Applicant argues that the prior art reference Chen does not disclose or suggest selectively removing, in a subsequent hydrogenation zone, unsaturated oxygenate and olefins from at least a portion of the effluent with a hydrogenation catalyst configured to saturate olefins, convert unsaturated oxygenates to alcohols, and provide an olefin lean effluent comprising para-xylene and trace oxygenates, and wherein a Bromine Index of the olefin lean effluent is less than 100 because Chen merely discloses hydrogenation to convert styrene to ethylbenzene and no mention of achieving a bromine index of les than 100. 
The Examiner does not find the Applicant’s argument persuasive.  The Examiner had previously acknowledged that Chen does not explicitly disclose the Bromine Index of the effluent and does not explicitly teach that the hydrogenation converts unsaturated oxygenates into alcohols. However, (I) Chen teaches a process of alkylation comprising the same toluene feed with the same methanol reactant producing a similar effluent comprising greater than equilibrium amount of para-xylene, styrene (olefins), and phenol (oxygenates), one of ordinary skill in the art would reasonably conclude that the product of Chen also has a Bromine Index of more than 200, as claimed, absent any evidence to the contrary, and (II) Chen teaches the same step of contacting a toluene methylation effluent with a hydrogenation catalyst to hydrogenate styrene (olefins), which are known Bromine Index compounds, and therefore one of ordinary skill in the art would reasonably expect the same result from the hydrogenation, namely a reduced Bromine Index of less than 100, absent any evidence to the contrary. The Examiner further notes that Chen discloses the same feed, an effluent from toluene methylation, being subjected to hydrogenation under conditions and in the presence of catalyst that fall within the conditions and catalysts disclosed by the Applicant (see paragraph [00054] of the Applicant’s specification and paragraph [0022] of Chen). It follows that with the same feed, catalyst and at overlapping conditions that the process of Chen would proceed in substantially the same way as claimed and yield similar results, absent evidence to the contrary. Therefore, while Chen may not explicitly disclose the bromine index, one of ordinary skill in the art would have a reasonable expectation that the process of Chen would yield a hydrogenation effluent having a similar bromine index as claimed. Furthermore, while Chen does not explicitly teach that the hydrogenation converts unsaturated oxygenates into alcohols, one of ordinary skill in the art would reasonably expect that the same process of toluene methylation followed by styrene hydrogenation of Chen which is carried out at the same conditions and with the same catalysts as the Applicant would produce a similar product as claimed, namely that any unsaturated oxygenates would be converted to alcohols, absent any evidence to the contrary.

On page 9 of the Applicant’s remarks, the Applicant argues that Joly does not disclose removing oxygenates because the organics disclosed by Joly are different than oxygenates, and argues that the Applicant has recognized criticality and superior results in hydrogenating before clay treatment that is not disclosed in the prior art. 
The Examiner does not find the Applicant’s arguments persuasive. The Examiner has previously acknowledged that Joly does not appear to explicitly disclose that the clay treatment selectively removes trace oxygenates. However, Joly teaches that the clay treatment removes undesirable organic compounds at a temperature of 160 to 230oC (col. 6, lines 22-30) and Brown teaches a process for removing oxygenates from a feed (paragraph [0014]) where the feed can be from an alkylation reaction (paragraph [0002]) and wherein the process comprises contacting the feed with a clay material at a temperature from ambient to 200°C (paragraph [0045], second column). Brown further teaches that this process reduces the amount of oxygenates to less than 5 wppm (paragraph [0014]).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to reasonably conclude that the clay treatment step of Joly would function in a manner to remove trace oxygenates similarly as taught by Brown and as claimed by the Applicant since it has been shown by Brown that oxygenates are removed with clay at overlapping temperatures as taught by Joly. As such, the clay treatment of Joly would be expected to remove trace oxygenates from the hydrogenated effluent of Chen, absent evidence to the contrary. 
The Applicant has not persuasively rebutted the Examiner’s rejection in view of Brown or addressed the Brown reference, and therefore the Applicant’s argument in regards to Joly are not persuasive. 
In regards to the Applicant’s argument regarding criticality and superior results, the Examiner does not find the Applicant’s argument persuasive. Joly teaches that hydrogenation before clay treatment is advantageous and prolongs the lifetime of the clay treater and is for the purposes of removing olefinic impurities similarly as argued by the Applicant (col. 4, lines 28-31; claim 1). The prior art already recognizes that olefins tend to deteriorate the clay treater and that hydrogenation is carried out before the clay treater for the same reasons as the Applicant and it would be expected that the prior art would achieve similar superior results as recognized by the Applicant, absent evidence to the contrary. Therefore, the Applicant’s argument that the specific order is critical and has superior result is not persuasive because the prior art motivates one of ordinary skill to utilize the same order of hydrogenation followed by clay treatment for similar reasons of prolonging the life of the clay treater and achieving highly purified products due to the removal of olefinic impurities. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0244385 A1) in view of Joly et al. (U.S. Patent No. 6,005,156) and Brown et al. (US 2007/0112240 A1).
In regards to claims 1, 4 and 21, Chen teaches a method for producing para-xylene (paragraph [0002]) comprising:
a) contacting toluene with methanol in the presence of an alkylation catalyst to obtain a first product stream comprising greater than about 24 wt% para-xylene, styrene (olefin) and phenol (oxygenate) (claim 12; Table 1); and
b) contacting the product stream with a hydrogenation catalyst in the presence of hydrogen to hydrogenate the styrene to ethylbenzene (saturate olefins) (paragraph [0022]). 
Chen does not appear to explicitly disclose that the Bromine Index of the effluents, however, (I) Chen teaches a process of alkylation comprising the same toluene feed with the same methanol reactant producing a similar effluent comprising greater than equilibrium amount of para-xylene, styrene (olefins), and phenol (oxygenates), one of ordinary skill in the art would reasonably conclude that the product of Chen also has a Bromine Index of more than 200, as claimed, absent any evidence to the contrary, and (II) Chen teaches the same step of contacting a toluene methylation effluent with a hydrogenation catalyst to hydrogenate styrene (olefins), which are known Bromine Index compounds, and therefore, one of ordinary skill in the art would reasonably expect the same result from the hydrogenation, namely a reduced Bromine Index of less than 100, absent any evidence to the contrary. Also, while Chen does not explicitly teach that the hydrogenation converts unsaturated oxygenates into alcohols, one of ordinary skill in the art would reasonably expect that the same process of toluene methylation followed by styrene hydrogenation of Chen would produce a similar product as claimed, namely that any unsaturated oxygenates would be converted to alcohols, absent any evidence to the contrary.
Chen does not appear to explicitly disclose selectively removing, in an oxygenate removal zone, trace oxygenates with an acidic material at a temperature between 150 to 190oC, and separating a stream of para-xylene from at least a portion of the effluent by adsorptive separation.
However, Joly, directed to separation of p-xylene from mixtures of xylenes and olefinic impurities, teaches that mixtures of hydrocarbons rich in aromatics may be purified by selective hydrogenation followed by at least one clay treatment (Abstract; col. 3, lines 40-45; Fig. 4). Joly illustrates that the hydrogenated effluent may be directly passed to the clay treatment in Fig. 4. Joly teaches that the combination of hydrogenation and clay treatment has advantages and does not have the problems inherent in conventional treatment using only clay treatment as a purification system (col. 4, lines 4-31). Joly further discloses that at least a portion of the hydrogenated and clay treated effluent may be separated into a p-xylene stream by adsorptive separation (col. 7, lines 21-30; col. 8, lines 13-21; Fig. 4). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the process of Chen by adding a clay treatment step after hydrogenation and separating para-xylene from at least a portion of the effluent after hydrogenation and clay treatment as taught by Joly, because both Chen and Joly are directed to treatment of purification of streams comprising p-xylene and olefinic impurities, Joly teaches that combining hydrogenation and clay treatment is advantageous for the purification of p-xylene and that para-xylene may be recovered after impurities are removed by adsorptive separation, and this merely involves applying known purification and separation techniques to a known method to yield predictable results.
Joly does not appear to explicitly disclose that the clay treatment selectively removes trace oxygenates, however, Joly teaches that the clay treatment removes undesirable organic compounds at a temperature of 160 to 230oC (col. 6, lines 22-30). The claimed temperature range overlaps the range taught by the prior art and is therefore considered prima facie obvious. 
Furthermore, Brown teaches a process for removing oxygenates from a feed (paragraph [0014]) where the feed can be from an alkylation reaction (paragraph [0002]). Brown teaches that the process comprises contacting the feed with a clay material at a temperature from ambient to 200°C (paragraph [0045], second column). Brown further teaches that this process reduces the amount of oxygenates to less than 5 wppm (paragraph [0014]).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to reasonably conclude that the clay treatment step of Joly would function in a manner to remove trace oxygenates similarly as taught by Brown and as claimed by the Applicant since it has been shown by Brown that oxygenates are removed with clay at overlapping temperatures as taught by Joly. As such, the clay treatment of Joly would be expected to remove trace oxygenates from the hydrogenated effluent of Chen, absent evidence to the contrary. 

In regards to claim 2, Joly teaches that hydrogenation is normally carried out in a liquid phase (col. 6, lines 12-15) and therefore it would be obvious to carry out the hydrogenation to selectively remove olefins in a liquid phase hydrogenation reactor. 

In regards to claim 3, while Chen in view of Joly and Brown does not teach the Bromine Index of the oxygenate removal product, because Chen in view of Joly and Brown teaches a similar step of removing oxygenates by contacting with clay at overlapping temperatures to produce a product having less undesirable compounds including olefins and oxygenates, one of ordinary skill in the art would reasonably expect a similar result from the oxygenate removal of Chen in view of Joly and Brown, namely a reduced Bromine Index of less than 10, absent any evidence to the contrary.

In regard to claim 19, Chen teaches passing the stream from the toluene alkylation to the styrene removal (claim 12), and is silent with regard to combining the toluene methylation stream with any other streams. Therefore, one of ordinary skill in the art would reasonably conclude that the toluene alkylation stream of Chen may be passed directly to the hydrogenation zone without being combined with any process stream, as claimed, absent any evidence to the contrary.

Claims 5-6, 8-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0244385 A1), Joly et al. (U.S. Patent No. 6,005,156) and Brown et al. (US 2007/0112240 A1) as applied to claim 4 above, and further in view of Krimsky et al. (US 2018/0265429 A1).
In regards to claim 5, Chen does not appear to explicitly disclose that the source of toluene for methylation is provided by a benzene/toluene fractionation zone, passing the effluent from toluene methylation to the benzene/toluene fractionation zone, and separating at least the toluene methylation effluent stream into at least the toluene stream and a bottoms stream.
However, Krimsky, directed to processes for toluene methylation in an aromatics complex, teaches that a toluene stream for toluene methylation may be provided by a benzene/toluene fractionation zone including at least fractionation columns 23 and 26, wherein a toluene methylation effluent is passed to fractionation column 26 and separated into a toluene stream 27 and a bottom stream 28 (Abstract; Fig. 1; [0031]-[0033]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Chen, Joly and Brown, by passing the toluene methylation effluent to a fractionation zone to separate toluene and a bottoms stream as taught by Krimsky prior to hydrogenation because Chen and Krimsky are both directed to toluene methylation, Krimsky teaches that toluene remaining in the toluene methylation effluent may be recovered by passing the effluent to a fractionation zone to recover toluene and provide the feed to the methylation reactor, and this merely involves applying a known technique of recovering unreacted toluene to a similar process to yield predictable results. 

In regards to claim 6, Krimsky teaches that the fractionation zone may comprise at least two columns, columns 23 and 26 (Fig. 1; [0031]).

In regards to claim 8, Krimsky teaches that the fractionation zone produces a bottoms stream 28 comprising the product stream containing xylenes ([0033]). It would be obvious for one having ordinary skill in the art to pass the product stream comprising the xylenes and heavier components than toluene to the hydrogenation and clay treatment steps of Chen and Joly because the hydrogenation and clay treatment steps are directed to purification of streams comprising xylenes and the portion of the toluene methylation effluent that is to be purified is the stream that comprises the xylenes. 

In regards to claim 9, Krimsky teaches that the toluene methylation may be incorporated in an aromatic complex for producing para-xylene (Abstract). The aromatic complex may further comprise a reformate splitter 14 for producing an overhead benzene-toluene stream which is sent to the fractionation zone to produce the toluene feed stream for toluene methylation, and a bottoms stream comprising C8 and heavier aromatics ([0031]; Fig. 1). The reformate splitter bottoms may be combined with the bottom stream from the fractionation zone to form a combined stream comprising xylene and heavier aromatics (Fig. 1, reference numbers 28 and 16). Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Chen by incorporating the toluene methylation into an aromatic complex as taught by Krimsky and combine the bottoms stream from the fractionation zone with a reformer splitter bottom. Furthermore, it would be obvious for one having ordinary skill in the art to pass the combined bottom stream and splitter bottom stream comprising the xylenes and heavier components than toluene to the hydrogenation and clay treatment steps of Chen and Joly because the hydrogenation and clay treatment steps are directed to purification of streams comprising xylenes and the combined stream would be expected to be the stream that requires purification as taught by Chen and Joly. 

In regards to claim 10, Joly discloses that the effluent from hydrogenation and clay treatment is passed to a separator 11, a xylene fractionation column, to separate the effluent into a xylene stream and at least one other stream, where the xylene stream is passed to the adsorptive separation zone 14 (col. 7, lines 15-25; Col. 8, lines 13-22; Fig. 4). 

In regards to claim 11, Krimsky discloses that the bottom stream 28 from the fractionation zone may be passed to a xylene fractionation column 30, wherein the bottom stream 28 is separated into a xylene stream and at least one other stream ([0027]; [0033]). It would be obvious for one having ordinary skill in the art to pass the xylene stream to the hydrogenation and clay treatment steps of Chen and Joly because the hydrogenation and clay treatment steps are directed to purification of streams comprising xylenes and the separated xylene stream would be expected to be the stream that requires purification as taught by Chen and Joly. 

In regards to claim 12, Krimsky discloses that the xylene fractionation column 30 also receives a reformate splitter bottoms stream ([0031]; [0033]).

In regards to claim 16, Krimsky teaches that the toluene methylation may be incorporated in an aromatic complex for producing para-xylene (Abstract). The aromatic complex may further comprise a reformate splitter 14 for producing an overhead benzene-toluene stream which is sent to the fractionation zone to produce the toluene feed stream for toluene methylation, and a bottoms stream comprising C8 and heavier aromatics ([0031]; Fig. 1). The reformate splitter bottoms may be combined with the bottom stream from the fractionation zone to form a combined stream comprising xylene and heavier aromatics (Fig. 1, reference numbers 28 and 16). Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Chen by incorporating the toluene methylation into an aromatic complex as taught by Krimsky and combine the bottoms stream from the fractionation zone with a reformer splitter bottom. Furthermore, it would be obvious for one having ordinary skill in the art to pass the combined bottom stream and splitter bottom stream comprising the xylenes and heavier components than toluene to the hydrogenation and clay treatment steps of Chen and Joly because the hydrogenation and clay treatment steps are directed to purification of streams comprising xylenes and the combined stream would be expected to be the stream that requires purification as taught by Chen and Joly. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0244385 A1) Joly et al. (U.S. Patent No. 6,005,156), Brown et al. (US 2007/0112240 A1), and Krimsky et al. (US 2018/0265429 A1) as applied to claims 4-5 above, and further in view of Bender et al. (US 2013/0144097 A1).
In regards to claim 7, Krimsky discloses a benzene/toluene fractionation zone as discussed above. 
Krimsky does not appear to explicitly disclose that the fractionation zone comprises a divided wall column. 
However, Bender teaches a method comprising alkylation of toluene with methanol to produce xylenes (paragraph [0019], Fig. 1). Bender teaches that the feed to unit 34 which can be toluene disproportionation (paragraph [0102]) or alternatively alkylation (paragraph [0039]) is produced by introducing a reformate into a reformate splitter 24 to produce a stream comprising C9- hydrocarbons, introducing the C9- stream after extraction to a column 28 to produce an overhead comprising benzene and toluene (paragraph [0101]), and passing the overhead comprising benzene and toluene to a benzene column 310 to produce the toluene feed 27 for the methylation reactor (paragraph [0102]). Bender also teaches that the columns 28 and 310 may be replaced by a single divided wall column (paragraph [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the benzene/toluene fractionation zone of Krimsky with a divided wall column as taught by Bender because both Krimsky and Bender are directed to similar processes for producing p-xylene in an aromatic complex, Krimsky teaches separate columns for benzene/toluene fractionation and Bender teaches that divided wall columns are alternatives to separate fractionation columns, and this merely involves substituting two separate columns for a divided wall column to yield predictable results. 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0244385 A1) Joly et al. (U.S. Patent No. 6,005,156), and Brown et al. (US 2007/0112240 A1), as applied to claim 4 above, and further in view of Johnson et al. (US 7,119,239).
In regards to claim 13, Chen, in view of Joly and Brown, does not appear to explicitly disclose separating a reformate effluent in a reformate splitter into an overhead comprising toluene and benzene and a bottom stream, and passing the toluene methylation effluent stream to a reformate splitter. 
However, Johnson, directed to a process for the production of xylenes from a reformate comprising toluene methylation where the invention allows sharing of the benzene/toluene recovery unit and the xylenes recovery unit between reforming and methylation reactions (col. 1, lines 14-16; col. 5, lines 48-50; Fig. 1), teaches 
a) providing reformate through a separation block to a distillation column (splitter) 35 to separate a C7- stream comprising benzene and toluene, and a C8+ stream (column 5, lines 1 and 14-19).
b) supplying the C7- fraction to the methylation zone 45 (column 5, lines 21-22).
c) sending the effluent from the methylation zone through the separation block to the distillation column (splitter) 35 (column 5, lines 43-47).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the process of Chen by incorporating the toluene methylation into a process for production of xylenes from reformate as taught by Johnson and passing the toluene methylation effluent to a reformate splitter to separate toluene and benzene from a bottom stream comprising xylenes because Johnson teaches that reformate conversion to paraxylene may comprise a toluene methylation step and that toluene and benzene present in the toluene methylation effluent may be separated from the xylene products and recycled, and this merely involves applying known techniques of recovering unreacted toluene to a similar process to yield predictable results using shared recovery units.

In regards to claim 14, Johnson teaches that the bottom stream from the splitter 35 comprises the xylene products (col. 5, lines 15-18). The bottom stream may be further separated and converted to obtain the desired molecule (e.g. paraxylene). It would be obvious for one having ordinary skill in the art to pass the bottom stream comprising the xylenes to the hydrogenation and clay treatment steps of Chen and Joly because the hydrogenation and clay treatment steps are directed to purification of streams comprising xylenes and the bottom stream would be expected to be the stream that requires purification as taught by Chen and Joly. 

In regards to claim 15, Johnson teaches passing the distillation column 35 bottoms comprising C8+ to xylene separation (column 5, lines 15-17) to obtain desired molecules. One of ordinary skill would find it obvious that the xylene separation may include a xylene fractionation column to separate xylenes from at least one other stream based on common knowledge in the art in order to recover xylenes. It would have been further obvious for one having ordinary skill in the art to pass the xylene stream to the hydrogenation and clay treatment steps of Chen and Joly because the hydrogenation and clay treatment steps are directed to purification of streams comprising xylenes and the xylene stream would be expected to be the stream that requires purification as taught by Chen and Joly.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0244385 A1) Joly et al. (U.S. Patent No. 6,005,156), Brown et al. (US 2007/0112240 A1) and Krimsky et al. (US 2018/0265429 A1), as applied to claims 4-6 and 16 above, and further in view of Johnson et al. (US 7,119,239).
In regards to claim 17, Chen, in view of Joly, Brown and Krimsky, does not appear to explicitly disclose passing the effluent from the clay treatment to a reformate splitter configured to provide at least an overhead stream comprising toluene and a bottoms stream comprising para-xylene. 
However, Johnson, directed to a process for the production of xylenes from a reformate comprising toluene methylation where the invention allows sharing of the benzene/toluene recovery unit and the xylenes recovery unit between reforming and methylation reactions (col. 1, lines 14-16; col. 5, lines 48-50; Fig. 1), teaches 
a) providing reformate through a separation block to a distillation column (splitter) 35 to separate a C7- stream comprising benzene and toluene, and a C8+ stream (column 5, lines 1 and 14-19); and
b) sending an effluent from a methylation zone through the separation block to the distillation column (splitter) 35 (column 5, lines 43-47).
Johnson is considered to reasonably teach that separation of toluene and para-xylene of an effluent from a methylation reaction and a reformate may be carried out in the same splitter. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the process of Chen, in view of Joly, Brown and Krimsky, by incorporating the toluene methylation into a process for production of xylenes from reformate as taught by Johnson and passing the toluene methylation effluent which has been treated to remove undesirable components to a reformate splitter to separate toluene from a bottom stream comprising xylenes because Johnson teaches that reformate conversion to paraxylene may comprise a toluene methylation step and that toluene present in the toluene methylation effluent may be separated from the xylene products and recycled, and this merely involves applying known techniques of recovering unreacted toluene to a similar process to yield predictable results using shared recovery units. It is noted that Joly teaches that the hydrogenation and clay treatment may occur before subsequent separation and therefore it would be obvious that separation by the splitter may occur after the methylation effluent is treated by hydrogenation and clay treatment. 

In regards to claim 18,  Johnson teaches passing the distillation column 35 bottoms comprising C8+ to xylene separation (column 5, lines 15-17) to obtain desired molecules. One of ordinary skill would find it obvious that the xylene separation may include a xylene fractionation column to separate xylenes from at least one other stream based on common knowledge in the art in order to recover xylenes. It would have been further obvious for one having ordinary skill in the art to pass the xylene stream to the hydrogenation and clay treatment steps of Chen and Joly because the hydrogenation and clay treatment steps are directed to purification of streams comprising xylenes and the xylene stream would be expected to be the stream that requires purification as taught by Chen and Joly.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772